Christopher Butchko                           4                                 65725 - EC.er
Docket Number: 13CR00 155-2(SHS)


                                                                        USDCSDNY
                                                                        DOCU1IBNT
                                                                      i ELF;CTRONICALLY FILBD ·
                                                                      1DOC #:
                            UNITED STATES DISTRICT COURT             .lDATE FI_LE_D_:__
                                                                                     .  - ~-i~-,.hj. ___ .
                           SOUTHERN DISTRICT OF NEW YOR
                                 PROBATION OFFICE

                                    JUDICIAL RESPONSE

THE COURT ORDERS:

~       Court Orders supervision to terminate as scheduled on April 2, 2020

                                              or

U.S. Probation Officer is directed to :

D       Submit a Request for Modifying the Condition or Term of Supervision

D       Submit a Request for Warrant or Summons

•       Other:




                                                           Honorable Sid ey H. Stein
                                                           Senior U.S. · trict Judge
                                                             N r;v-. ~\ ' )-.Ol ~
                                                           Date
